                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION

ONE SIXTY OVER NINETY, LLC                     )
                                               )
       Plaintiff/Counterclaim Defendant,       )
                                               )
v.                                             )       CIVIL ACTION FILE
                                               )       NO. 3:17-cv-00147-CDL
OLOGIE, LLC                                    )
                                               )
                                               )
       Defendant/Counterclaim Plaintiff.       )



                  ORDER GRANTING MOTION TO FILE UNDER SEAL


       Upon consideration of the Motion to File Under Seal, and for good cause shown, the

Motion is hereby GRANTED. The Court hereby ORDERS that Plaintiff’s Reply Brief in

Support of Motion for Summary Judgment be filed under seal, meaning that access will be

restricted to counsel for the parties and court personnel. Plaintiff shall file a redacted version of

this document with no restricted access within 7 days of this Order.

       This 15th day of July , 2019.

                                                             S/Clay D. Land
                                                       Clay D. Land
                                                       Chief United States District Judge
